                                                                                        Jan 19 2021


 1   JULIA M. JAYNE (State Bar No. 202753)
     ASHLEY RISER (State Bar No. 320538)
 2   Jayne Law Group, P.C.
     483 Ninth Street, Suite 400
 3   Oakland, CA 94607
     Email: ashley@jaynelawgroup.com
 4   Phone: (510) 833-0250

 5   Attorneys for GABRIEL GONZALES

 6                                 UNITED STATES DISTRICT COURT

 7                               NORTHERN DISTRICT OF CALIFORNIA

 8                                                OAKLAND

 9    UNITED STATES OF AMERICA,                       )    NO. 20-MJ-70327-MAG
                                                      )
10          Plaintiff,                                )    STIPULATION AND ORDER CONTINUING
                                                      )    STATUS HEARING, EXCLUDING TIME AND
11          v.                                        )    EXTENDING THE DEADLINES UNDER THE
                                                      )    SPEEDY TRIAL ACT AND FED R. CRIM. P. 5.1
12    GABRIEL GONZALES,                               )
                                                      )
13          Defendant.                                )
                                                      )
14
            It is hereby stipulated by and between counsel for the United States and counsel for the
15
     defendant, Gabriel Gonzales, that the status hearing scheduled for January 20, 2021 at 1:00 PM before
16
     the Hon. Nathanael M. Cousins be vacated and rescheduled for February 10, 2021 at [ AM/PM].
17
            The reasons for this request are as follows:
18
     1.    The defendant appeared before the Honorable Alex G. Tse on May 13, 2020 for his initial
19
     appearance on the Complaint. Mr. Gonzales then appeared before the Honorable Donna M. Ryu on
20
     May 15, 2020 for a status hearing. At this hearing, the Court remanded Mr. Gonzales into custody, but
21
     he was released on May 18, 2020 after the Court signed an order authorizing release. Since then, the
22
     Court issued at least five orders continuing the status conference, excluding time, and extending the
23
     deadlines of the Speedy Trial Act and Federal Rule of Criminal Procedure 5.1. The bases for those
24
     orders included new defense counsel’s September 29, 2020 appointment, the receipt of significant
25
     discovery, and the ongoing coronavirus.
26
     2.    Since the September 29, 2020 appearance, former counsel and the government provided defense
27
     counsel with further discovery, some of which is covered by a protection order. However, because of
28
     STIPULATION AND ORDER TO EXCLUDE TIME AND EXTEND DEADLINES Case No. 20-
     MJ-70327-MAG
 1   the ongoing coronavirus and Mr. Gonzales’ vulnerability to the disease, defense counsel is unable to

 2   review the protected discovery with Mr. Gonzales in counsel’s office.

 3   3.     Since the last appearance date, defense counsel has investigated this matter. However, additional

 4   time is needed to finish this investigation. Both parties have agreed to continue working towards a

 5   resolution in this case.

 6           Based on the foregoing, the parties stipulate and agree that excluding time from January 20,

 7   2021 until February 10, 2021 will allow for the effective preparation of counsel. See 18 U.S.C.

 8   § 3161(h)(7)(B)(iv). The parties further stipulate and agree that the ends of justice served by excluding

 9   the time from January 20, 2021 through February 10, 2021 from computation under the Speedy Trial

10   Act outweigh the best interests of the public and the defendant in a speedy trial. 18 U.S.C. §

11   3161(h)(7)(A), (B)(iv).

12           The parties further stipulate that, with the consent of the defendant, there is good cause for

13   extending the time limits for a preliminary hearing under Federal Rule of Criminal Procedure 5.1 and

14   for extending the 30-day time period for an indictment under the Speedy Trial Act. See Fed. R. Crim.

15   P. 5.1; 18 U.S.C. § 3161(b).

16           Undersigned defense counsel certifies that she obtained approval from the Assistant United

17   States Attorney to file this stipulation and proposed order.

18
            IT IS SO STIPULATED.
19
            DATED:          January 19, 2021                     /s/                    ___
20                                                        JOSEPH TARTAKOVSKY
                                                          Assistant United States Attorney
21
            DATED:          January 19, 2021                      /s/                 ___
22                                                        ASHLEY RISER
                                                          Counsel for Defendant Gabriel Gonzales
23

24                                                   ORDER

25           Based upon the facts set forth in the stipulation of the parties and for good cause shown, the

26   Court vacates the status conference scheduled for January 20, 2021 at 1:00 P.M. and reschedules it for

27   February 10, 2021 at [ 1AM/PM]. The Court further finds that failing to exclude the time from January

28
     STIPULATION AND ORDER TO EXCLUDE TIME AND EXTEND DEADLINES Case No. 20-
     MJ-70327-MAG
 1   20, 2021 through February 10, 2021 would unreasonably deny defense counsel and the defendant the

 2   reasonable time necessary for effective preparation, taking into account the exercise of due diligence.

 3   18 U.S.C. § 3161(h)(7)(B)(iv). The Court further finds that the ends of justice served by excluding the

 4   time from January 20, 2021 through February 10, 2021 from computation under the Speedy Trial Act

 5   outweigh the best interests of the public and the defendant in a speedy trial. For the same reasons, the

 6   Court finds good cause for extending the time limits for a preliminary hearing under Federal Rule of

 7   Criminal Procedure 5.1 and for extending the 30-day time period for an indictment under the Speedy

 8   Trial Act. See Fed. R. Crim. P. 5.1; 18 U.S.C. § 3161. Therefore, and with the consent of the parties, IT

 9   IS HEREBY ORDERED that the time from January 20, 2021 through February 10, 2021 shall be

10   excluded from computation under the Speedy Trial Act and Federal Rule of Criminal Procedure 5.1.

11   18 U.S.C. § 3161(h)(7)(A), (B)(iv); Fed R. Crim. P. 5.1(d).

12         IT IS SO ORDERED.                                                        S DISTRICT
                                                                                 ATE           C
                                                                                T
13




                                                                                                          O
                                                                           S




                                                                                                           U
                                                                          ED




                                                                                                            RT
14                    January 19, 2021
           DATED: ___________________                              ___________________________
                                                                      UNIT
                                                                                        TED
                                                                   HON. NATHANAELGRAN M. COUSINS




                                                                                                                   R NIA
15                                                                 United States Magistrate Judge
                                                                                                               s
                                                                                                   M. Cousin
                                                                      NO




16                                                                                       thanael
                                                                                Judge Na




                                                                                                                   FO
                                                                       RT




                                                                                                               LI
17                                                                             ER
                                                                          H




                                                                                                          A
                                                                                    N                      C
                                                                                                      F
18                                                                                      D IS T IC T O
                                                                                              R
19

20

21

22

23

24

25

26

27

28
     STIPULATION AND ORDER TO EXCLUDE TIME AND EXTEND DEADLINES Case No. 20-
     MJ-70327-MAG
